DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than one appendage (Claim 9) and “second appendage” (Claim 17) must be shown or the features canceled from the claims.  While the drawings depict an appendage on a lens, there are no embodiments depicted having more than one appendage on the lens.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “101” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “said interior lens frame and exterior lens frame are parallel” and claim 18 recites “the slot positioned adjacent and parallel to a prescription lens”.  The original disclosure does not evidence possession of the embodiment describes as having the claimed “parallel” relationships.  In the Specifications, Applicant discloses various embodiments of stacked lenses as claimed including “[a]n object of the present invention is to provide a wearer of glasses, sunglasses, protective glasses, or prescription glasses”.  In order to provide a prescription lens, lens surfaces cannot themselves be parallel.  Thus a secondary lens, be it tinted, protective or otherwise cannot be mathematically parallel to a primary lens.  The disclosure and claims do not evidence possession of a clear and definite embodiment in which “parallel” lenses have been provided in any particular embodiment.  A person having ordinary skill in the art would not understand Claims 1 and 18 themselves to evidence possession of the “parallel” embodiment of the claims.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “the interchangeable eyeglass lens further includes a second appendage that extends beyond an opening in the lens frame”.  There does not appear to be a corresponding disclosure evidencing possession of this claimed embodiment in the original filing. It could be said that Applicant discloses an appendage per lens and thus a first and second appendage on first and second interchangeable lenses, respectively.  It is not believed that the embodiments of lenses depicted in Figs. 4 & 12, for example, depict a structure that would be reasonably understood to be a second appendage.  For example, the lens of Fig. 12 is shown within the frame in Fig. 11.  The original disclosure labels the appendage “210” and based on the shape and function of this lens portion, a person having ordinary skill in the art would understand this to provide support for the claimed appendage extending beyond the lens holding frame.  In the annotated Fig. 11 below, Examiner has drawn an arrow to a second portion of the lens extending beyond an opening in the lens frame.  This lens portion would not be understood by a person having ordinary skill in the art to support a second “appendage”, as claimed.  


    PNG
    media_image1.png
    270
    272
    media_image1.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitation "the perimeter of the frame" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the frames necessarily have at least three perimeters: a lens opening perimeter, a lens slot perimeter, and an outer perimeter.  Differentiating between the perimeter beyond which the appendage extends establishes the metes and bounds of the claim.

Claim Interpretation
For the purposes of examination, the term “parallel” will be understood to mean substantially aligned along a common plane.  This interpretation is the broadest reasonable interpretation of the claimed inventions in light of the Specifications (see 35 U.S.C. 112 above).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,689,136 to Atamian (hereinafter Atamian).
Regarding claim 1, Atamian discloses an eyeglass frame (frame 31, Fig. 5) for an interchangeable lens (lens 30, Fig. 5), the eyeglass frame comprising; a pair of opposing side temple arms (temples, Figs. 1 & 5); and a lens holding frame (frame 31, Fig. 5) that is connected to the opposing side temple arms, wherein the lens holding frame includes a nose piece (Figs. 1 & 5), an interior lens (portion of frame 31 proximal to wearer’s face relative to slot 32, Fig. 1 & 5) frame and an exterior lens frame (portion of frame 31 distal to wearer’s face relative to slot 32, Fig. 1 & 5), said interior lens frame and exterior lens frame are parallel and spaced apart from each other so as to define a lens slot for the interchangeable lens (slot 32 accommodates lens 30 and necessarily provides parallel and spaced apart frame portions, Fig. 5).
Regarding claim 2, Atamian discloses the interior lens frame and the exterior lens frame are connected to the nose piece (Fig. 5).
Regarding claim 4, Atamian discloses the exterior lens frame is comprised of a left exterior lens frame and a right exterior lens frame, said left exterior lens frame and right exterior lens frame are connected to the interior lens frame (Fig. 5).
Regarding claim 5, Atamian discloses the interior lens frame defines a groove for a fixed eyeglass lens to rest (slot 32 of frame 31, Fig. 5).
Regarding claim 6, Atamian discloses the interior lens frame and the exterior lens frame define a separate lens slot for placement of a left and a right interchangeable eyeglass lens (Fig. 1 & 5).
Regarding claim 7, Atamian discloses the lens slot extends from the nose piece towards the side temple arm (Figs. 1 & 5).
Regarding claim 8, Atamian discloses the lens slot extends from the nose piece along an upper face of the interior lens frame and further extends along an outer face of the interior lens frame (Fig. 5).
Regarding claim 9, Atamian discloses an interchangeable eyeglass lens system for inserting and removing an eyeglass lens from an eyeglass frame, the interchangeable eyeglass lens system comprising; the eyeglass frame (frame 3, Fig. 1-2 & 4) and the eye glass lens (lenses 2, Figs. 1, 2 & 4), wherein the eyeglass frame includes; a pair of opposing side temple arms (temples 10, Figs. 1, 2 & 4); and a lens holding frame that is connected to the opposing side temple arms (Figs. 1, 2 & 4), wherein the lens holding frame includes a nose piece (bridge 7, Figs. 1, 2 & 4), an interior lens frame (portion of frame 3 proximal to wearer’s face relative to slot channel 18, Figs. 1, 2 & 4) and an exterior lens frame (portion of frame 3 distal to wearer’s face relative to slot channel 18, Figs. 1, 2 & 4), said interior lens frame and exterior lens frame define a lens slot (channel 18, Figs. 1, 2 & 4) for insertion of the interchangeable eyeglass lens, and wherein the interchangeable eyeglass lens including at least one appendage (corner 22, “thus arranging the periphery of the lenses 1 and 2 and the inner periphery of the lens frames 5 and 6 in this symmetrical arrangement, the lenses may be readily removed through the slots 19 from the frame, inverted and replaced so as to selectively locate either of the zones 1A or 1B in the case of lens 1 or 2A or 2B in the case of lens 2 in front of the wearer's eyes with the other zone arranged laterally thereto” Figs. 1, 2 & 4) that extends beyond the lens holding frame (Figs. 2 & 4), said interchangeable eyeglass lens sized to fit within the lens slot (Figs. 1, 2 & 4).
Regarding claim 11, Atamian discloses wherein the exterior lens frame is comprised of a left exterior lens frame and a right exterior lens frame, said left exterior lens frame and right exterior lens frame are connected to the interior lens frame at the nose piece (Figs. 1, 2, & 4).
Regarding claim 12, Atamian discloses the lens holder frame defines a groove for the interchangeable eyeglass lens to rest (channel 18, Figs. 1-4).
Regarding claim 13, Atamian discloses the lens slot extends from the nose piece towards the side temple arm (Figs. 1-4).
Regarding claim 14, Atamian discloses the lens slot extends from the nose piece along an upper face of the interior lens frame (channel 18 of inner periphery 17 on frame 3, Figs. 1-4) and further extends along an outer face of the interior lens frame (face proximal to temple 10, Fig. 1-4).
Regarding claim 15, Atamian discloses the interchangeable eyeglass lens and the appendage are constructed of the same material (corner 22 is a portion of lens 2, Fig. 1-4).
Regarding claim 16, Atamian discloses the eyeglass appendage is disposed on the interchangeable eyeglass lens closest to the side temple arm (corner 22, Fig. 1-4).

Claims 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,526,068 to Markovitz (hereinafter Markovitz).
Regarding claim 18, Markovitz discloses a method for adding and removing a tinted lens to an eyeglass frame (“a corrective glass lens member can be employed with a colored plastic lens member to provide for a simple and inexpensive corrective sunglass combination lens assembly”; col. 2, ll. 1-19), the method comprising, inserting (“internal edges 36 and 38 will be V-shaped recess to accept complimentary V-shaped projections 37 and 39 on lens assemblies 33 and 35 (see numeral 14 of FIG. 1a)”, Figs. 1A-1B & 3) a tinted lens (“it is preferred to have the glass lens member tinted to absorb some of the visible and/or ultraviolet light and to decrease transmission through the glass lens member”; col. 2, ln. 49-col. 3, ln. 42) into a slot in the eyeglass frame (“internal edges 36 and 38 will be V-shaped recess to accept complimentary V-shaped projections 37 and 39 on lens assemblies 33 and 35 (see numeral 14 of FIG. 1a)”, Figs. 1A-1B & 3), the slot positioned adjacent and parallel to a prescription lens (Fig. 3); holding the tinted lens within the slot by a groove that extends from a nose piece across the bottom side of the frame (Fig. 3), said slot closely sized to the thickness of the lens (“internal edges 36 and 38 will be V-shaped recess to accept complimentary V-shaped projections 37 and 39 on lens assemblies 33 and 35 (see numeral 14 of FIG. 1a)”, Figs. 1A-1B & 3), and removing (“Combination lens assemblies 33 and 35 are permanently or removably affixed to frame front 30”; col. 4, ll. 32-55) the lens from the slot by accessing a lens appendage (projection 37 embodied as rim 14 in Fig. 1A fitting into recess 36, Fig. 3) which extends beyond the perimeter of the frame (see note below).
There are necessarily a plurality of inner perimeters within the frame 30 of Fig. 3.  Perimeters accommodate the edge of lens 33 which itself has a plurality of perimeters including the perimeter of the projection 37 and the perimeter of the adjacent unlabeled shoulder.  The projection 37 is accommodated in the recess 36 thus evidencing a perimeter of frame 30 having a smaller perimeter.  The projection necessarily extends beyond this smaller perimeter of the frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atamian as applied to claims 1 and 9, and further in view of U.S. Pat. No. 4,338,004 to Vosper (hereinafter Vosper).
Regarding claims 3 and 10, Atamian discloses the claimed invention as cited above though does not explicitly disclose hinges.
Vosper discloses the opposing side temple arms (temples 14 & 15, Fig. 1) are connected to the interior lens frame (frame 11, Fig. 1) by a hinge (hinges 16 & 17, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide temple hinges as taught by Vosper with the system as disclosed by Atamian.  The motivation would have been to provide a conventional, well known means of reducing the eyeglass volume to ease storage during non-use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872